Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of CHINA 201711023741.1  filed October 27, 2017.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/2/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US Pub. No.:2015/0365876).

As per claim 1, Wang disclose A method, comprising: 
receiving, by a first device, a first message that is sent by a base station (see Fig.2, para. 0051,  showing a multi-hop network, a base station 205, a plurality of relay stations "RS" {RS 212 / a first device} and a plurality of mobile stations "MS", and para. 0054, "BS 205 transmits broadcast messages in a frame structure to RS one hop away from the BS),
wherein the first message comprises first indication information and system information (see para. 0054,  "The frame structure includes multiple MAC messages. The MAC messages include broadcast messages to more than one MS or messages directed to individual MS.", indicates that the broadcast message is directed to one or more MS) and system information (in addition to "MAC messages" of paragraph [0054], paragraph [0063] discloses ''path discovery message transmitted by the BS is piggybacked on a broadcast management message such as a DL-MAP), and
the first indication information is used to indicate whether the first device broadcasts the system information (see para. 0054, broadcast CID, indicates to RS 212 that it must forward the path discovery message. Further, paragraph [0080]: "Each relay station of the at least one relay station receives the service flow request message that was broadcast; over a preceding hop and determines whether the message is to be forwarded over a subsequent hop or dropped based on the path list and the CID); and 
broadcasting, by the first device, the system information if the first device determines, according to the first indication information, that the system information needs to be broadcast (see para.0046, each RS that receives the message appends its own identification to the message, which creates a path list and the forwards the message on; paragraph [0055]: "RS 212 receives the path discovery message 

As per claim 11, claim 11 is rejected the same way as claim 1. Wang further disclose An apparatus (see Fig.2, RS 212), comprising: at least processor (see Fig.2, RS 212 with a CPU/ a processor); and a memory  (see Fig.2, RS 212 with a memory for storing instructions), wherein the instructions are executed by the at least one processor to cause the apparatus to: receive a first message that is sent by a base station (see Fig.2, BS 205, see para. 0054-0055, in operation, BS 205 transmits broadcast messages in a frame structure to RS one hop away from the BS, one type of broadcast message is a path discovery message, generally indicated at 207, RS 212 receives the path discovery message 207). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 2, 10, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No.:2015/0365876), and further in view of Cho et al. (US Pub. No.: 2011/0044233).

As per claim 2, Wang disclose the method according to claim 1.

Wang further disclose the method further comprising: sending, by the first device, a first identifier of a target device to the target device in a random access process of the target device, wherein the first 
Although Wang disclose sending, by the first device, a first identifier of a target device to the target device in a random access process of the target device;

Wang however does not explicitly disclose “allocating, by the first device”, a first identifier of a target device to the target device in a random access process of the target device;

Cho however disclose a method comprising: allocating, by the first device, a first identifier of a target device to the target device in a random access process of the target device (see para. 0092, a relay station identifier means an identifier for identifying the correlation between a relay station and another relay station/other mobile station, the relay station identifier is a dedicated identifier allocated from the base station. In this case, the dedicated identifier may be a station identifier (STID). In order to transfer such an identifier, a method for allocating a relay station identifier through a MAC management message when a relay station enters a base station can be used between the base station and an odd hop relay station. Also, a method for transferring the relay station identifier, which is allocated from the base station, from a superordinate relay station to a subordinate relay station through the super frame header or transferring the relay station identifier to the subordinate relay station through the MAC management 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a method comprising: allocating, by the first device, a first identifier of a target device to the target device in a random access process of the target device, as taught by Cho, in the system of Wang, so as to provide a method of efficiently transmitting system information additionally required for a relay station to a mobile station and a subordinate relay station, see Cho, paragraphs 22-24.

As per claim 10, Wang disclose the method according to claim 1,

Wang further disclose wherein the target device is a terminal device, and the method further comprises: selecting, by the first device, an encryption algorithm for the target device; and sending, by the first device, a sixth message to the base station, and sending an identifier of the encryption algorithm to the target device, wherein the sixth message comprises the identifier of the encryption algorithm and a third identifier of the target device (see para. 0108, the feedback header 400 includes a "Header Type (HT)" field 401, an " Encryption Control (EC)" field 402, a "Type" field 403, a "Extended Subheader Format Reserved (ESFRSV)" field 404, a "CRC indicator (CI)" field 405, an " encryption key sequence (EKS)" field 406, another "RSV" field 407, a "Length (Len)" field 408, a "CID" field 409 and a "Header Check Sequence (HCS)" field 410. "HT" field 401 indicates the type of header). 

Wang however does not explicitly disclose the encryption algorithm is used to encrypt data transmitted between the base station and the target device. 

Cho however disclose an encryption algorithm is used to encrypt data transmitted between the base station and the target device (see para. 0184-0189, the processor of the relay station controls a radio 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of an encryption algorithm is used to encrypt data transmitted between the base station and the target device, as taught by Cho, in the system of Wang, so as to provide a method of efficiently transmitting system information additionally required for a relay station to a mobile station and a subordinate relay station, see Cho, paragraphs 22-24.

As per claim 12, claim 12 is rejected the same way as claim 2.
As per claim 20, claim 20 is rejected the same way as claim 10.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No.:2015/0365876), and further in view of Youn et al. (US Pub. No.: 2011/0268016).

As per claim 3, Wang disclose the method according to claim 1,

Wang further disclose the method further comprising: receiving, by the first device, a third message sent by the base station, wherein the third message comprises resource configuration information and second indication information, and the second indication information is used to determine a target device to which the resource configuration information is to be transmitted; and sending, by the first device, the resource configuration information to the target device if the first device determines, according to the second indication information, that the target device is not the first device (see para, 0089-0092, the BS allocates radio channels to all RS coupled to the BS over a first hop, and also allocates some blocks or 

Although Wang disclose receiving, by the first device, a third message sent by the base station, wherein the third message comprises resource information and second indication information;

Wang however odes not explicitly disclose receiving, by the first device, a third message sent by the base station, wherein the third message comprises resource “configuration information” and second indication information;

Youn however disclose receiving, by a first device, a third message sent by the base station, wherein the third message comprises resource configuration information and second indication information (see para. 0148, The relay system includes a base station BS, one or more relay stations (odd-hop RS and even-hop RS), and a mobile station MS. In order to support the relay system, the base station and the relay station need to report frame configuration information to the mobile station or the subordinate relay station. The frame configuration information includes offset information indicating a beginning of frame (or subframe) or zone allocation information indicating a configuration of a frame used in the relay station).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of receiving, by a first device, a third message sent by the base station, wherein the third message comprises resource configuration information and second indication information, as taught by Youn, in the system of Wang, so as to provide a method of transmitting control information for supporting a relay system comprises configuring a frame to which the .

Claims 4-9 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No.:2015/0365876), and further in view of Du et al. (US Pub. No.: 2012/0220214).

As per claim 4, Wang disclose the method according to claim 1,

Wang further disclose wherein a target device is a terminal device, and the method further comprises: receiving, by the first device, a fourth message sent by the base station, wherein the fourth message is used to instruct to page the terminal device in a tracking area TA, in a paging occasion PO; and if the first device determines that the first device belongs to the TA, paging, by the first device, the terminal device in the TA in the PO; (see para. 0020, when the at least one relay station receives a service flow MAC PDU (media access control protocol data unit) from the direction of the base station, the relay station uses the CID of the MAC PDU to look up the forwarding table to determine whether to further broadcast the MAC PDU in the direction of the non-relay mobile station or drop the MAC PDU). 

Wang however does not explicitly disclose or if the first device determines that there is a candidate device that is in next-hop devices of the first device and that belongs to the TA, sending, by the first device, a fifth message to the candidate device, wherein the fifth message is used to instruct to page the terminal device in the TA in the PO;

Du however disclose if the first device determines that there is a candidate device that is in next-hop devices of the first device and that belongs to the TA, sending, by the first device, a fifth message to the candidate device, wherein the fifth message is used to instruct to page the terminal device in the TA in the PO (see Fig.1B, para. 0046-0051, the paging channel over the Un interface is per tracking area, that 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of if the first device determines that there is a candidate device that is in next-hop devices of the first device and that belongs to the TA, sending, by the first device, a fifth message to the candidate device, wherein the fifth message is used to instruct to page the terminal device in the TA in the PO, as taught by Du, in the system of Wang, so as provided a relay node comprising receiving means for receiving at least one paging message, said at least one paging message for transmission to a user equipment; and means for transmitting said at least one paging message without modification to respective user equipment, to enhance paging in a TA, see Du, paragraphs 47-51.

As per claim 5, the combination of Wang and Du disclose the method according to claim 4.

Wang further disclose wherein: the fourth message carries the PO; and before the paging, by the first device, the terminal device in the TA in the PO, the method further comprises: determining, by the first device, the PO from the fourth message; or the fourth message comprises a second identifier of the terminal device, a discontinuous reception period specific to the terminal device, and a cell-specific discontinuous reception period; and before the paging, by the first device, the terminal device in the TA in the PO, the method further comprises: determining, by the first device, the PO based on the second identifier, the discontinuous reception period specific to the terminal device, and the cell-specific discontinuous reception period (see para. 0080-0083, when DSA-REQ/DSA-RSP (Dynamic Service 
Du further disclose the fourth message carries the PO; and before the paging, by the first device, the terminal device in the TA in the PO, the method further comprises: determining, by the first device, the PO from the fourth message; or the fourth message comprises a second identifier of the terminal device, a discontinuous reception period specific to the terminal device, and a cell-specific discontinuous reception period; and before the paging, by the first device, the terminal device in the TA in the PO, the method further comprises: determining, by the first device, the PO based on the second identifier, the discontinuous reception period specific to the terminal device, and the cell-specific discontinuous reception period (see Fig.5, Fig.6,  para. 0061-0066, 0081, The base station 4 is arranged to remove from the S1-PAGING message unnecessary information elements which are not required by the relay. For example, the list of TAIs may be omitted. The so-called Optimized S1-PAGING message may then be sent by the base station 4 to the relay node 10. This message may comprise the following information: message type; UE Identity Index Value-IMSI mod L; UE paging ID-IMSI, S-TMSI; and paging DRX.  The relay node, on receipt of the S1-PAGING message, modified by the base station, will map that received message onto the RRC-PAGING message. The relay node then transmits the RRC-PAGING message to the user equipment. Also, the base station may be arranged to configure a PO (paging occasion) mapping pattern or mapping information which is sent to the relay node via system information or during the setting up of the connection between the relay node and the base station. For example, the PO mapping pattern may be provided in response to a connection request from the relay node. That PO mapping pattern is provided by the base station 4 to the relay node 10. The PO mapping pattern provides timing relationship information between the paging occasion over the Un interface and the paging occasion over the Uu interface which may be included in the RN-PCCH-configuration IE, see also para. 0044, 0047-0051)

As per claim 6, Wang disclose the method according to claim 1,

Wang further disclose  wherein a target device is a terminal device, and the method further comprises: receiving, by the first device, a fourth message sent by the base station, wherein the fourth message comprises a PO, a second identifier of the terminal device, and third indication information, and the third indication information is used to instruct to send the PO and the second identifier of the terminal device to the target device (see para. 0080-0083, when DSA-REQ/DSA-RSP (Dynamic Service Addition response) messages include an allocated transport CID, each RS creates an entry in a forwarding table. The entry may contain such details as a node identifier (node ID), a first local transport CID identifying a link to a station in a preceding hop, a second transport CID identifying a station in subsequent hop, and the interface (I/F) ports associated with sending and receiving over hops of adjacent stations); 

Wang however does not explicitly disclose sending, by the first device, the PO and the second identifier of the terminal device to the target device according to the third indication information. 

Du however disclose sending, by a first device, the PO and the second identifier of the terminal device to the target device according to the third indication information ((see Fig.5, Fig.6,  para. 0061-0066, 0081, The base station 4 is arranged to remove from the S1-PAGING message unnecessary information elements which are not required by the relay. The Optimized S1-PAGING message is then be sent by the base station 4 to the relay node 10. This message may comprise the following information: message type; UE Identity Index Value-IMSI mod L; UE paging ID-IMSI, S-TMSI; and paging DRX.  The relay node, on receipt of the S1-PAGING message, modified by the base station, will map that received message onto the RRC-PAGING message. The relay node then transmits the RRC-PAGING message to the user equipment. Also, the base station may be arranged to configure a PO (paging occasion) mapping pattern or mapping information which is sent to the relay node via system information or during the setting up of the connection between the relay node and the base station). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of sending, by a first device, the PO and the second identifier of the terminal device to the target device according to the third indication information, as taught by Du, in the system of Wang, so as provided a relay node comprising receiving means for receiving at least one paging message, said at least one paging message for transmission to a user equipment; and means for transmitting said at least one paging message without modification to respective user equipment, to enhance paging in a TA, see Du, paragraphs 47-51.

As per claim 7, Wang disclose the method according to claim 1,

Wang further disclose wherein a signaling radio bearer SRB between the first device and the base station carries fourth indication information (see para. 0080-0083, the BS or MS issues a DSA-REQ message to the next hop and includes the path list in the modified mesh sub-header. The path list is used to navigate between a source station and a target station, that is BS to MS or vice versa, via the one or more RS. When each RS receives the DSA-REQ message the RS determines whether to further relay the message to the next hop or drop the message, based on the path list and management CID),

Wang however does not explicitly disclose the fourth indication information is used to indicate whether the system information or the fourth message is transmitted on the SRB in a current transmission time unit. 

Du however disclose a fourth indication information is used to indicate whether a system information or the fourth message is transmitted on the SRB in a current transmission time unit (see para. 0056, Referring to FIG. 3, when that the first relay node 10a and the second relay node 10b are associated with the same TA, subframe number 1 is configured so that the first and second relay nodes monitor that 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a fourth indication information is used to indicate whether a system information or the fourth message is transmitted on the SRB in a current transmission time unit, as taught by Du, in the system of Wang, so as provided a relay node comprising receiving means for receiving at least one paging message, said at least one paging message for transmission to a user equipment; and means for transmitting said at least one paging message without modification to respective user equipment, to enhance paging in a TA, see Du, paragraphs 47-51.

As per claim 8, Wang disclose the method according to claim 1,

Wang further disclose wherein the method further comprises: determining, by the first device, at least one association relationship from the following association relationships: an association relationship between a radio bearer between the first device and the base station and a radio bearer between the first device and the target device, an association relationship between service information and the radio bearer between the first device and the target device, (see para. 0014, 0081, 0092, the BS allocates radio resources for transmission to each RS and for receiving transmission from each RS, for the Micro-PMP link, the RS further partitions radio resources and allocates resources to the RS in the direction of the MS. This is repeated for each RS located between the BS and MS until resources are allocated for each MS), 

Wang however does not explicitly disclose or an association relationship between the service information and the radio bearer between the first device and the base station. 

Du however disclose  an association relationship between the service information and the radio bearer between the first device and the base station (see para. 0053, the paging configuration included in system information from the base station to the relay nodes or can be sent to the relay node when the relay node is establishing a connection with the base station, the base station would provide connection configuration information / an association relationship between the service information and the radio bearer, see also para. 0066, the base station is arranged to configure a PO (paging occasion) mapping pattern or mapping information which is sent to the relay node via system information or during the setting up of the connection between the relay node and the base station). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of an association relationship between the service information and the radio bearer between the first device and the base station, as taught by Du, in the system of Wang, so as provided a relay node comprising receiving means for receiving at least one paging message, said at least one paging message for transmission to a user equipment; and means for transmitting said at least one paging message without modification to respective user equipment, to enhance paging in a TA, see Du, paragraphs 47-51.

As per claim 9, the combination of Wang and Du disclose the method according to claim 8.

Wang further disclose wherein the at least one association relationship is generated by the base station and then sent to the first device, or the at least one association relationship is generated by a previous-hop relay device of the first device and then sent to the first device (see para. 0014, 0081, 0092, the BS allocates radio resources for transmission to each RS and for receiving transmission from each RS,  also the RS further partitions radio resources and allocates resources to the RS in the direction of the MS, this is repeated for each RS located between the BS and MS until resources are allocated for each MS), and
Du further disclose  the at least one association relationship is generated by the base station and then sent to the first device (see para. 0066, the base station may be arranged to configure a PO (paging 

As per claim 14, claim 14 is rejected the same way as claim 4.

As per claim 15, the combination of Wang and Du disclose the apparatus according to claim 11.

Wang further disclose wherein the fourth message carries at least the PO; and the instructions further cause the apparatus to determine the PO from the fourth message (see para. 0080-0083, when DSA-REQ/DSA-RSP (Dynamic Service Addition response) messages include an allocated transport CID, each RS creates an entry in a forwarding table. The entry may contain such details as a node identifier (node ID), a first local transport CID identifying a link to a station in a preceding hop, a second transport CID identifying a station in subsequent hop, and the interface (I/F) ports associated with sending and receiving over hops of adjacent stations), and 
Du further disclose wherein the fourth message carries at least the PO; and the instructions further cause the apparatus to determine the PO from the fourth message (see Fig.5, Fig.6,  para. 0061-0066, 0081, The base station 4 is arranged to remove from the S1-PAGING message unnecessary information elements which are not required by the relay. For example, the list of TAIs may be omitted. The so-called Optimized S1-PAGING message may then be sent by the base station 4 to the relay node 10. This message may comprise the following information: message type; UE Identity Index Value-IMSI mod L; UE paging ID-IMSI, S-TMSI; and paging DRX.  The relay node, on receipt of the S1-PAGING message, modified by the base station, will map that received message onto the RRC-PAGING message. The relay node then transmits the RRC-PAGING message to the user equipment. Also, the base station may be arranged to configure a PO (paging occasion) mapping pattern or mapping information which is sent to 

As per claim 16, claim 16 is rejected the same way as claim 6.
As per claim 17, claim 17 is rejected the same way as claim 7.
As per claim 18, claim 18 is rejected the same way as claim 8.
As per claim 19, claim 19 is rejected the same way as claim 9.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No.:2015/0365876), in view of Cho et al. (US Pub. No.: 2011/0044233), and further in view of Youn et al. (US Pub. No.: 2011/0268016).

As per claim 13, the combination of Wang and Cho disclose the apparatus according to claim 12.

Wang further disclose wherein the instructions further cause the apparatus to: receive a third message sent by the base station, wherein the third message comprises resource information and second indication information, and the second indication information is used to determine the target device to which the resource configuration information is to be transmitted; and send the resource configuration information to the target device if the processor determines, according to the second indication information, that the target device is not the apparatus (see para, 0089-0092, the BS allocates radio channels to all RS coupled to the BS over a first hop, and also allocates some blocks or polls of radio frequencies or channels to some subordinate RS. In some embodiments, the first hop RSs can further allocate radio channels from the BS allocated block/polls to subordinate trees of the first hop RSs. Such a second level allocation is referred to as Micro-PMP. Each PMP region or cell defines a broadcast domain by given radio frequency or channel. the Micro-PMP links are used for transmitting broadcast messages to some or all MS from the BS via one or more RS or for transmitting messages to particular MS from the BS via one or more RS).

Although Wang disclose receiving, by the first device, a third message sent by the base station, wherein the third message comprises resource information and second indication information;

The combination of Wang and Cho however does not explicitly receiving, by the first device, a third message sent by the base station, wherein the third message comprises resource “configuration information” and second indication information;

Youn however disclose receiving, by a first device, a third message sent by the base station, wherein the third message comprises resource configuration information and second indication information (see para. 0148, The relay system includes a base station BS, one or more relay stations (odd-hop RS and even-hop RS), and a mobile station MS. In order to support the relay system, the base station and the relay station need to report frame configuration information to the mobile station or the subordinate relay station. The frame configuration information includes offset information indicating a beginning of frame (or subframe) or zone allocation information indicating a configuration of a frame used in the relay station).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of receiving, by a first device, a third message sent by the base station, wherein the third message comprises resource configuration information and second indication information, as taught by Youn, in the system of Wang and Cho, so as to provide a method of transmitting control information for supporting a relay system comprises configuring a frame to which the relay system is applied; and transmitting a first message to one or more of a mobile station and relay stations, the first message including offset information indicating a beginning time of the frame and zone allocation information indicating configuration of the frame, see Youn, paragraphs 24, 27.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469